        Case: 1:19-cv-00217-JMV Doc #: 23 Filed: 12/22/20 1 of 4 PageID #: 894



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION


TAMMY CAROL SMITH                                                                      PLAINTIFF

                                                                               NO. 1:19CV217-JMV

ANDREW M. SAUL,
ACTING COMMISSIONER OF SOCIAL SECURITY                                                DEFENDANT



                      ORDER ON PETITION FOR ATTORNEY FEES

       Before the Court are Plaintiff’s petition [20] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d); Defendant’s response [21]; and Plaintiff’s

reply [22]. Having duly considered the parties’ submissions, the record, and the applicable law,

the Court finds the motion should be granted.

       In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying claims for benefits. By Final Judgment [19] dated

September 16, 2020, this Court remanded this case to the Commissioner for further proceedings.

Plaintiff now seeks an award of fees in the amount of $7,473.50 for payment to her attorney for

36.75 hours of work calculated at a rate of $201.98 per hour for 6 hours in 2019 and $203.63 per

hour for 30.75 hours in 2020. Plaintiff makes this request on the grounds that she was the

prevailing party and the Commissioner’s position was not “substantially justified.” Plaintiff also

seeks reimbursement for the $400.00 filing fee paid to initiate this action.

       The Commissioner opposes the motion for two reasons: 1) the requested hourly rate for

2020 does not reflect an accurate adjusted statutory hourly rate and 2) time indicated for certain

tasks is excessive. Additionally, the Commissioner points out in a footnote the filing fee

requested by Plaintiff should be characterized as a cost, not an expense.
            Case: 1:19-cv-00217-JMV Doc #: 23 Filed: 12/22/20 2 of 4 PageID #: 895




           The Equal Access to Justice Act provides for the award of court costs and attorney fees to

the “prevailing party” in a judicial review of agency action, unless the position of the United

States was “substantially justified” or “special circumstances” would make an award unjust. 28

U.S.C. § 2412(d)(1)(A). A party who wins a remand order in a social security disability case is a

“prevailing party” under the EAJA. Rice v. Astrue, 609 F.3d 831, 833–34 (5th Cir. 2010); Baker

v. Bowen, 839 F.2d 1075, 1081 (5th Cir. 1988). There is no dispute here that Plaintiff was the

prevailing party and that the government’s position was not substantially justified. Accordingly,

the undersigned will focus on the 2020 hourly rate and the number of hours logged by counsel.

           The EAJA as amended in 1996 set a ceiling for hourly attorney fees at $125.00 per hour,

“unless the court determines that an increase in the cost of living . . . justifies a higher fee.” 42

U.S.C. § 2412(d)(2)(A). The statute itself does not specify the manner for calculating the cost of

living, but this Court has routinely awarded attorney fees calculated using the National

Consumer Price Index. Specifically, the Court has determined the South Urban Regional

Consumer Price Index is the appropriate index to use for calculating attorney fee awards in this

district. Fowler v. Colvin, No. 4:14CV00039-JMV, 2014 WL 7187086, at *2 (N.D. Miss. Dec.

17, 2014) (unpublished).

           Again, Plaintiff seeks an hourly rate of $203.63, while the Commissioner, on the other

hand, submits the appropriate adjusted statutory hourly rate should be $202.83. The

Commissioner’s figure is based on the CPI figure for the first half of 2020 and results in a fee of

$6,237.02, while Plaintiff’s figure represents a CPI average for the months January through

October 2020 and results in a fee of 6,261.62.1 The Court rejects the Commissioner’s


1
    The difference between the parties’ figures is $24.60.


                                                             2
         Case: 1:19-cv-00217-JMV Doc #: 23 Filed: 12/22/20 3 of 4 PageID #: 896




summation, first, because he has provided no legal authority on point and, second, because his

view does not reasonably take into account the portion of counsel’s work that extended well into

the second half of 2020. Based on the updated CPI table attached, a higher figure than what

Plaintiff submits is actually obtained.2 Nevertheless, for the reason that follows, the Court finds

the hourly rates requested for both 2019 and 2020 are appropriate and fair.

         Next, with respect to the Commissioner’s objection to compensating counsel for

“clerical” tasks, the Court finds the same is well taken as it relates to most of the time logged for

preparing and mailing copies of the summons (1.5 hours). Plaintiff has provided neither legal

authority nor sufficient argument in favor of a different conclusion. The Court finds the

Commissioner’s arguments with respect to excessiveness of time expended for other tasks is not

well taken, however. Ultimately, for the reasons stated above; the fact the total fee requested by

counsel is comparable to prior fee awards made by this Court; and considering counsel is not

seeking additional time for litigating fees,3 the undersigned finds the original fee request in this

case is reasonable despite any reduction for the clerical tasks listed above.


2
  Review of Bureau of Labor Statistics data indicates a given year’s CPI is obtained by determining the average of
the CPI for the first half and the CPI for the second half of that year. See CPI table at
https://data.bls.gov/pdq/SurveyOutputServlet?data_tool=dropmap&series_id=CUUR0300SA0,CUUS0300SA0. In
this case, the “Half 1” figure for 2020 is 247.288. Because no “Half 2” figure is available (because a December
figure has yet to be determined), the Court finds it is reasonable to use the average CPI for the months July through
November 2020, 249.850. The resulting CPI figure for 2020 is 248.569 ((247.288 + 249.850)/2). The resulting
hourly rate for 2020 is, therefore, $203.88 calculated as follows:

         248.569 (2020 average CPI) x 125 (cap rate)
         ___________________________________________ = 203.88
                    152.4 (March 1996 CPI)


3
  Under the EAJA fees incurred in litigating a fee application are compensable. Sandoval v. Apfel, 86 F. Supp. 2d
601, 616 (N.D. Tex. 2000) (citing Powell v. Commissioner, 891 F.2d 1167, 1170–71 (5th Cir. 1990) (awarding
plaintiff 28.25 hours for attorney services rendered litigating his EAJA claim); see also Yearout v. Astrue, No.
3:10cv0430-L-BH, 2011 WL 2988421, at *1 n. 1 (awarding plaintiff 3.5 hours of attorney work for defending the
fee application against Commissioner's objections); Dounley v. Astrue, No. 3–08–CV–1388–O–BH, 2010 WL
637797, at *3 n.l (N.D. Tex. Feb. 23, 2010) (awarding plaintiff 5.5 hours of attorney work for defending the fee

                                                        3
         Case: 1:19-cv-00217-JMV Doc #: 23 Filed: 12/22/20 4 of 4 PageID #: 897




        Finally, the Court agrees with the Commissioner that the $400.00 filing fee paid by

Plaintiff should be reimbursed as a cost, not an expense.

        THEREFORE, IT IS ORDERED

        That the Commissioner shall promptly pay Plaintiff a total of $7,473.50 in attorney fees

for the benefit of her counsel and $400.00 in costs.

        This 22nd day of December, 2020.



                            /s/ Jane M. Virden
                            U.S. MAGISTRATE JUDGE




application against Commissioner's objections).

                                                  4
